¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its March 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the State's petition for review is granted and Pry's petition for review is denied. The motion to consolidate this matter with Supreme Court cause number 96600-1 - State of Washington v. Arnold M. Cruz is denied. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court
/s/ Fairhurst, CJ. CHIEF JUSTICE